
	
		I
		112th CONGRESS
		2d Session
		H. R. 5711
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2012
			Mr. Carnahan (for
			 himself, Ms. Bass of California,
			 Mr. Blumenauer,
			 Mr. Carson of Indiana,
			 Mr. Cohen,
			 Mr. Conyers,
			 Mr. Davis of Illinois,
			 Mr. Filner,
			 Mr. Grijalva,
			 Ms. Hahn, Mr. Hastings of Florida,
			 Mr. Jackson of Illinois,
			 Ms. Jackson Lee of Texas,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Kucinich,
			 Ms. Lee of California,
			 Ms. McCollum,
			 Ms. Norton,
			 Mr. Rangel,
			 Mr. Reyes,
			 Ms. Richardson,
			 Mr. Ross of Arkansas,
			 Mr. Rush, Mr. Ryan of Ohio, Mr. Sablan, Ms.
			 Sewell, Mr. Tonko,
			 Mr. Towns,
			 Ms. Waters, and
			 Ms. Woolsey) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 the Budget, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Public Health Service Act to provide grants
		  for treatment of heroin, cocaine, methamphetamine,
		  3,4-methylene­dioxy­meth­am­phet­amine (ecstasy), and phen­cy­cli­dine (PCP)
		  abuse, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Access to Substance Abuse Treatment
			 Act of 2012.
		2.PurposeIt is the purpose of this Act to—
			(1)reduce crime and improve public safety by
			 making treatment for heroin, cocaine, methamphetamine,
			 3,4-methylene­dioxy­meth­am­phet­amine (ecstasy), and phen­cy­cli­dine (PCP)
			 abuse available to every American who needs it;
			(2)keep families
			 together by encouraging alternatives to incarceration for nonviolent drug law
			 offenses;
			(3)help identify root causes and most
			 effective treatment methods for heroin, cocaine, methamphetamine,
			 3,4-methylene­dioxy­meth­am­phet­amine, and phen­cy­cli­dine abuse; and
			(4)expand research into cutting-edge treatment
			 methods for stimulant abuse.
			3.Heroin, cocaine,
			 methamphetamine, 3,4-methylene­dioxy­meth­am­phet­amine (ecstasy), and
			 phen­cy­cli­dine (PCP) treatment and wrap-around programsSubpart 1 of part B of title V of the Public
			 Health Service Act is amended—
			(1)redesignating the
			 second section 514 (relating to methamphetamine and amphetamine treatment) as
			 section 514B; and
			(2)adding at the end
			 the following new sections:
				
					514C.Initiative to
				increase heroin, cocaine, methamphetamine, ecstasy, and PCP treatment
				capacity
						(a)In
				generalThe Secretary may
				make grants to State, local, and tribal governments for the purpose of
				increasing the availability of treatment for heroin, cocaine, methamphetamine,
				3,4-methylene­dioxy­meth­am­phet­amine (ecstasy), and phen­cy­cli­dine (PCP)
				abuse.
						(b)Requirements
							(1)In
				generalTo seek a grant under
				subsection (a), a State, local, or tribal
				government shall submit an application to the Secretary at such time, in such
				manner, and containing such information and assurances as the Secretary may
				require.
							(2)Use of grant
				fundsThe grants made under
				subsection (a) may only be used
				to—
								(A)build treatment
				centers;
								(B)expand existing
				treatment centers;
								(C)hire treatment
				professionals;
								(D)provide training and education to substance
				abuse professionals, medical professionals, and educators related to the
				treatment of heroin, cocaine, methamphetamine,
				3,4-methylene­dioxy­meth­am­phet­amine, and phen­cy­cli­dine abuse; and
								(E)engage in other
				activities that the Secretary has determined are relevant to the purpose of the
				grants under
				subsection (a).
								(c)Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as may be necessary to carry out this
				section for fiscal years 2013 through 2017.
						514D.Heroin,
				cocaine, methamphetamine, ecstasy, and PCP abuse treatment vouchers for
				underserved populations
						(a)In
				generalThe Secretary may
				make grants to State, local, and tribal governments and nonprofit entities to
				provide vouchers to individuals in underserved populations for authorized
				services related to the treatment of such individuals for heroin, cocaine,
				methamphetamine, 3,4-methylene­dioxy­meth­am­phet­amine (ecstasy), and
				phen­cy­cli­dine (PCP) abuse.
						(b)Requirements
							(1)ApplicationTo
				seek a grant under
				subsection (a), a State, local, or tribal
				government or a nonprofit entity shall submit an application to the Secretary
				at such time, in such manner, and containing such information and assurances as
				the Secretary may require, including a description of the method that such
				State, government, or entity will use—
								(A)to identify individuals who would benefit
				from treatment for heroin, cocaine, methamphetamine,
				3,4-methylene­dioxy­meth­am­phet­amine, or phen­cy­cli­dine abuse;
								(B)to identify if
				such individuals are in underserved populations; and
								(C)to provide
				vouchers to such individuals in such populations.
								(2)Preservation of
				ChoiceA recipient of a grant
				under this section may not restrict the ability of an individual receiving a
				voucher under this section to use the voucher to pay for authorized services
				furnished by any provider of authorized services, so long as the provider of
				such services meets all applicable State licensure or certification
				requirements regarding the provision of such services.
							(3)Duration of
				awardWith respect to a grant under this section, the period
				during which payments under such grant are made to the grant recipient may not
				exceed five years.
							(4)Matching
				fundsThe Secretary may
				require that recipients of grants under this section provide non-Federal
				matching funds, as determined appropriate by the Secretary, to ensure the
				commitment of the grant recipients to the provision of vouchers for treatment
				to individuals who use heroin, cocaine, methamphetamine,
				3,4-methylene­dioxy­meth­am­phet­amine, or phen­cy­cli­dine. Such non-Federal
				matching funds may be provided directly or through donations from public or
				private entities and may be in cash or in-kind, fairly evaluated, including
				property, equipment, or services.
							(5)Maintenance of
				effortThe Secretary may
				require that grant recipients under this section agree to maintain expenditures
				of non-Federal amounts for authorized services related to the treatment of
				heroin, cocaine, methamphetamine, 3,4-methylene­dioxy­meth­am­phet­amine, and
				phen­cy­cli­dine abuse at a level that is not less than the level of such
				expenditures maintained by the recipient for the fiscal year preceding the
				fiscal year for which the entity receives such a grant.
							(c)Report
							(1)In
				generalNot later than December 1, 2013, and annually thereafter,
				the Secretary shall submit a report to the Congress on the grants under
				subsection (a).
							(2)Contents of
				reportThe report under
				paragraph (1) shall contain an evaluation of the effectiveness of the grants
				made under subsection (a) in improving access to heroin, cocaine,
				methamphetamine, 3,4-methylene­dioxy­meth­am­phet­amine, and phen­cy­cli­dine
				treatment for underserved populations.
							(d)DefinitionsFor purposes of this section:
							(1)Authorized
				servicesThe term
				authorized services means—
								(A)treatment for heroin, cocaine,
				methamphetamine, 3,4-methylene­dioxy­meth­am­phet­amine, or phen­cy­cli­dine
				abuse, including individual, group, and family counseling regarding such
				abuse;
								(B)follow-up services
				to prevent an individual from relapsing into such abuse;
								(C)wrap-around
				services, as such term is defined in section 514E(e)(4); and
								(D)any additional
				services specified by the Secretary.
								(2)Underserved
				populationThe term
				underserved population means a population of individuals who
				cannot access appropriate substance abuse treatment (including comprehensive
				substance abuse treatment) due to financial, geographical, language,
				socioeconomic, or cultural barriers.
							(e)Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as may be necessary to carry out this
				section for fiscal years 2013 through 2017.
						514E.Comprehensive
				wrap-around heroin, cocaine, methamphetamine,
				3,4-methylene­dioxy­meth­am­phet­amine (ecstasy), and phen­cy­cli­dine (PCP)
				treatment services
						(a)In
				generalThe Secretary may
				make grants to public, private, and nonprofit entities, Indian tribes, and
				tribal organizations to establish programs to provide for and coordinate the
				provision of wrap-around services to heroin, cocaine, methamphetamine,
				3,4-methylene­dioxy­meth­am­phet­amine, or phen­cy­cli­dine-affected
				individuals.
						(b)Minimum
				qualifications for receipt of awardTo seek a grant under
				subsection (a), a public, private, or
				nonprofit entity, an Indian tribe, or a tribal organization shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information and assurances as the Secretary may require, including assurances
				to the satisfaction of the Secretary that—
							(1)the applicant has
				the capacity to carry out a program described in
				subsection (a);
							(2)the applicant has
				entered into agreements with entities in the community involved, through which
				the applicant will provide wrap-around services; and
							(3)the applicant, or
				any entity through which the applicant will provide such services, meets all
				applicable State licensure or certification requirements regarding the
				provision of such services.
							(c)Priority for
				grant distributionIn making
				grants under this section, the Secretary shall give priority to applications
				for programs that serve communities with a high or increasing rate of heroin,
				cocaine, methamphetamine, 3,4-methylene­dioxy­meth­am­phet­amine, or
				phen­cy­cli­dine abuse or addiction, as specified by the Secretary.
						(d)ReportsFor each year that a public, private, or
				nonprofit entity, Indian tribe, or tribal organization receives a grant under
				subsection (a) for a program, such entity, tribe, or organization shall submit
				to the Secretary a report on the results and effectiveness of the
				program.
						(e)DefinitionsFor
				purposes of this section:
							(1)Heroin, cocaine,
				methamphetamine, 3,4-methylene­dioxy­meth­am­phet­amine, or
				phen­cy­cli­dine-affected individualThe term heroin,
				cocaine, methamphetamine, 3,4-methylene­dioxy­meth­am­phet­amine, or
				phen­cy­cli­dine-affected individual means an individual who—
								(A)(i)resided in a residential inpatient
				treatment facility for the treatment of heroin, cocaine, methamphetamine,
				3,4-methylene­dioxy­meth­am­phet­amine, or phen­cy­cli­dine abuse or addiction;
				or
									(ii)received treatment for heroin, cocaine,
				methamphetamine, 3,4-methylene­dioxy­meth­am­phet­amine, or phen­cy­cli­dine
				abuse or addiction from an intensive outpatient treatment facility; and
									(B)after successful
				completion of such treatment reenters the community.
								(2)Intensive
				outpatient treatment facilityThe term intensive outpatient
				treatment facility means a facility that provides treatment for
				substance abuse and that, with respect to an individual receiving such
				treatment—
								(A)provides a minimum of seven hours of
				treatment for substance abuse during a week;
								(B)provides regularly
				scheduled treatment sessions within a structured program; and
								(C)ensures that the
				treatment sessions are led by health professionals or clinicians.
								(3)Residential
				inpatient treatment facilityThe term residential inpatient
				treatment facility means a facility that provides treatment for
				substance abuse in which health professionals and clinicians provide a planned
				regimen of 24-hour professionally directed evaluation, care, and treatment for
				such substance abuse in an inpatient setting, including 24-hour observation and
				monitoring.
							(4)Wrap-around
				servicesThe term
				wrap-around services means, with respect to a heroin, cocaine,
				methamphetamine, 3,4-methylene­dioxy­meth­am­phet­amine, or
				phen­cy­cli­dine-affected individual, the following services:
								(A)Medical
				services.
								(B)Dental
				services.
								(C)Mental health
				services.
								(D)Child care
				services.
								(E)Job training
				services.
								(F)Housing
				assistance.
								(G)Training in
				parenting.
								(H)Prevention services for family members,
				with respect to heroin, cocaine, methamphetamine,
				3,4-methylene­dioxy­meth­am­phet­amine, and phen­cy­cli­dine abuse or
				addiction.
								(I)Transportation
				assistance services for purposes of participation in the services listed in
				subparagraphs (A) through (H).
								(f)Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as may be necessary to carry out this
				section for fiscal years 2013 through
				2017.
						.
			4.Extension and
			 expansion of residential treatment program for pregnant and postpartum women to
			 include caregiver parentsSection 508 of the Public Health Service Act
			 (42 U.S.C. 290bb–1) is amended—
			(1)in the heading, by
			 striking pregnant
			 and postpartum women and inserting
			 caregiver parents,
			 including pregnant women;
			(2)in subsection
			 (a)—
				(A)in the matter
			 preceding paragraph (1)—
					(i)by inserting
			 , Indian tribes, and tribal organizations after nonprofit
			 private entities; and
					(ii)by striking
			 pregnant and postpartum women treatment for substance abuse and
			 inserting caregiver parents, including pregnant women, treatment for
			 substance abuse (including treatment for addiction to heroin, cocaine,
			 methamphetamine, 3,4-methylene­dioxy­meth­am­phet­amine (ecstasy), or
			 phen­cy­cli­dine (PCP));
					(B)in each of
			 paragraphs (1), (2), and (3), by striking the women and
			 inserting such parents each place it appears; and
				(C)in paragraph (3),
			 by inserting supplemental before services;
				(3)in subsection
			 (b)—
				(A)in paragraph (1),
			 by inserting , Indian tribes, or tribal organizations after
			 nonprofit private entities; and
				(B)in paragraph
			 (2)—
					(i)by striking
			 the services and inserting such services;
			 and
					(ii)by striking
			 woman and inserting caregiver parent;
					(4)in subsection
			 (c)—
				(A)in paragraph (1) by striking
			 eligible woman and inserting eligible caregiver
			 parent; and
				(B)by striking
			 the women and the woman each place either term
			 appears and inserting such parent;
				(5)in subsection
			 (d)—
				(A)in the matter proceeding paragraph (1), by
			 striking woman and inserting caregiver
			 parent;
				(B)in paragraphs (3) and (4), by striking
			 the woman and inserting such parent each place it
			 appears;
				(C)in paragraph
			 (9)—
					(i)by striking the women and
			 inserting such parent each place it appears;
					(ii)by
			 striking units and inserting unit; and
					(iii)by
			 striking of parents and inserting of the parents of such
			 parent;
					(D)in paragraph (10),
			 by inserting , Indian tribes, or tribal organizations after
			 entities; and
				(E)in paragraph
			 (11)—
					(i)by striking the women and
			 inserting such parent; and
					(ii)by
			 striking their children and inserting the children of
			 such parent;
					(6)in subsection
			 (f)(1), in the matter proceeding subparagraph (A) by inserting , Indian
			 tribes, or tribal organizations after public or private
			 entities;
			(7)in subsection
			 (g)—
				(A)by striking
			 identify women and inserting identify caregiver
			 parents; and
				(B)by striking the women and
			 inserting such parents;
				(8)in subsection
			 (h)(1) by striking pregnant and postpartum women and inserting
			 caregiver parents;
			(9)in subsection
			 (j)—
				(A)in the matter proceeding paragraph
			 (1)—
					(i)by
			 striking to on behalf and inserting to or on
			 behalf; and
					(ii)by
			 striking woman and inserting caregiver
			 parent;
					(B)in paragraph (2),
			 by striking the woman and inserting such parent;
			 and
				(C)in paragraph (3),
			 by striking woman and inserting parent;
				(10)in subsection
			 (k)(2) by striking women and inserting caregiver
			 parents—
			(11)in subsection
			 (l), by striking such agreements and inserting the
			 funding agreements under this section;
			(12)by amending
			 subsection (m) to read as follows:
				
					(m)Use of funds;
				Priority for certain areas served
						(1)Use of
				fundsA funding agreement for
				an award under subsection (a) for an applicant is that funds awarded under
				subsection (a) to such applicant shall be used for programs according to the
				following order of priority:
							(A)For a program that
				provides services to caregiver parents who are pregnant and postpartum
				women.
							(B)For a program that
				provides services to caregiver parents who are single parents and the sole
				caregivers with respect to their children.
							(C)For a program that
				provides services to any caregiver parents.
							(2)Priority for
				certain areas servedIn making awards under subsection (a), the
				Director shall give priority to any entity, tribe, or organization that agrees
				to use the award for a program serving an area that—
							(A)is an area
				determined by the Director to have a shortage of family-based substance abuse
				treatment options; or
							(B)is determined by the Director to have high
				rates of addiction to heroin, cocaine, methamphetamine,
				3,4-methylene­dioxy­meth­am­phet­amine, or
				phen­cy­cli­dine.
							;
			(13)in subsection
			 (p)—
				(A)by striking
			 October 1, 1994 and inserting January 1,
			 2013;
				(B)by striking
			 Committee on Labor and Human Resources and inserting
			 Committee on Health, Education, Labor, and Pensions; and
				(C)by striking the
			 third sentence;
				(14)in subsection
			 (q)—
				(A)by redesignating
			 paragraphs (2), (3), (4), and (5) as paragraphs (3), (4), (5), and (6),
			 respectively;
				(B)by inserting after
			 paragraph (1) the following new paragraph:
					
						(2)The term
				caregiver parent means, with respect to a child, a parent or legal
				guardian with whom the child resides, and includes a pregnant
				woman.
						;
				and
				(C)by amending
			 paragraph (3), as redesignated by subparagraph (A) of this paragraph, to read
			 as follows:
					
						(3)The term
				eligible caregiver parent means a caregiver parent who has been
				admitted to a program operated pursuant to subsection
				(a).
						;
				and
				(15)in subsection
			 (r), by striking to fiscal years 2001 through 2003 and inserting
			 for fiscal years 2013 through 2017.
			5.Effectiveness of
			 stimulant treatment methods
			(a)ResearchThe Director of the National Institute on
			 Drug Abuse shall conduct research, directly or through contract with another
			 entity, on the effectiveness of the use of agonist and antagonist drugs to
			 reduce the problems associated with stimulant abuse, including cocaine and
			 methamphetamine abuse.
			(b)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 section for fiscal years 2013 through 2017.
			6.IOM Study on drug
			 treatments for stimulant abuse
			(a)ReportThe Secretary of Health and Human Services
			 shall seek to enter into a contract with the Institute of Medicine of the
			 National Academies to complete a literature review and submit a report to
			 Congress on the effectiveness of agonist and antagonist drugs for the treatment
			 of stimulant abuse, including cocaine and methamphetamine abuse.
			(b)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 section for fiscal years 2013 through 2017.
			7.GAO Evaluation of
			 the impact of this legislation
			(a)Study on the
			 level of funding for treatmentThe Comptroller General of the United
			 States shall conduct a study on—
				(1)the impact of the programs authorized by
			 this Act (including the amendments made by this Act) on the effectiveness and
			 availability of treatment for heroin, cocaine, methamphetamine,
			 3,4-methylene­dioxy­meth­am­phet­amine, and phen­cy­cli­dine abuse;
				(2)whether the level of Federal funding
			 available for the treatment of heroin, cocaine, methamphetamine,
			 3,4-methylene­dioxy­meth­am­phet­amine, and phen­cy­cli­dine abuse meets,
			 exceeds, or is less than the amount necessary to provide adequate treatment for
			 such abuse; and
				(3)the impact of effective treatment of
			 heroin, cocaine, methamphetamine, 3,4-methylene­dioxy­meth­am­phet­amine, and
			 phen­cy­cli­dine abuse on cost savings due to the reduced need for criminal
			 justice and other services.
				(b)Reports
				(1)Interim
			 reportNot later than the last day of the two-year period
			 beginning on the date of enactment of this Act, the Comptroller General shall
			 submit to Congress a report on the interim findings of the study under
			 subsection (a).
				(2)Final
			 reportNot later than 3 years
			 after the date on which the report under
			 paragraph (1) is submitted to Congress,
			 the Comptroller General shall submit to Congress a report on the findings of
			 the study under
			 subsection (a).
				8.Funding
			(a)OffsetPrior to being appropriated, additional
			 amounts authorized by this Act shall be fully offset by a reduction to one or
			 more other appropriations, as the House and Senate Committees on Appropriations
			 consider appropriate.
			(b)Budget Control
			 ActNothing in this Act or the amendments made by this Act shall
			 be interpreted to violate the budgetary caps enacted in the Budget Control Act
			 of 2011 (Public Law 112–25).
			
